Citation Nr: 9902814	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-15 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran has approximately six years and one month of 
active duty, to include the periods from March 1968 to July 
1971, and from March 1973 to December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's application 
to reopen his claim of entitlement to service connection for 
back disability.  The veteran disagreed with this 
determination, and this appeal ensued.  In June 1996, the 
Board determined that new and material evidence had been 
received to reopen the claim and remanded the case to the RO 
for additional development.  In July 1998, after additional 
evidence was obtained, the RO denied the veterans claim.  In 
October 1998, the veteran testified before the undersigned 
member of the Board by means of a videoconference hearing.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  The veterans sacralization at L5 noted by x-ray in March 
1969 is a congenital defect. 

3.  A separate non-congenital chronic low back disability was 
not manifested during the veterans periods of active 
military service, nor has a separate non-congenital chronic 
low back disability otherwise been shown to be related to the 
veterans periods of active military service. 



CONCLUSIONS OF LAW

1.  The veterans sacralization at L5 is not a compensable 
disability within the meaning of legislation applicable to VA 
benefits.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303(c), 4.9 (1998).

2.  A chronic non-congenital low back disability was not 
incurred in or aggravated by the veterans active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the introduction, by Board decision dated in June 
1996 it was determined that new and material evidence had 
been received to reopen the veterans claim. The United 
States Court of Veterans Appeals (Court) has indicated that 
new and material evidence is, by its nature, well-grounded.  
Gobber v. Derwinski, 2 Vet.App. 470, 472 (1992); Moray v. 
Brown, 5 Vet.App. 214 (1993). After reviewing the record and 
development accomplished pursuant to the Boards June 1996 
remand, the Board finds that no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

The veterans service medical records include a report of 
medical history, dated in March 1968, in which the appellant 
indicated that he had had recurrent back pain and that he had 
worn a back brace or back support.  He further stated that he 
had been treated by Dr. Bell, at the Johnston County 
Hospital, for back pain.  The physicians comments are 
somewhat illegible, but appear to indicate that the veterans 
back strain was not considered disabling.  The veterans 
enlistment examination report, dated in March 1968, shows 
that his spine and musculoskeletal system were clinically 
evaluated as normal.  Service medical records show that in 
December 1968, the veteran was treated for complaints of low 
back pain of three days duration, and that his past history 
was negative.  The impression was mild paravertebral spasm.  
A service medical record dated three days later shows that 
the veteran reported that he had previously strained his back 
playing high school football when he tackled an opposing 
player.  X-rays revealed sacralization at L5.  The impression 
was old trauma, right, sacroiliac joint, mild.   He was 
provided with analgesics and musculoskeletal relaxants.  
Three days later, the veteran complained that the medications 
were not helping and he was given Valium and a bed board.  
The veterans separation examination report from his first 
period of service, dated in July 1971, shows that that his 
spine and musculoskeletal system were clinically evaluated as 
normal.  

Available service medical records from the veterans second 
period of service include reports and records associated with 
a medical board, dated in September 1975.  Those reports show 
that the veteran was discharged as unfit for service due to 
degenerative arthritis of the right knee.  A physical 
examination was reportedly within normal limits except for 
the right knee disorder.  There is no indication of a back 
disorder.

A VA examination report, dated in September 1977, does not 
refer to any complaints, clinical findings or diagnoses 
pertinent to the back. 

The claims file includes a great deal of post-service medical 
evidence from private health care professionals, to include 
records from Orderia F. Mitchell, M.D., Ralph E. Payne, Jr., 
the Penrose and Penrose Community Hospital, Alan R. Murphy, 
M.D., David Eggenberg, M.D., the Pauls Valley General 
Hospital, Kenneth B. Kurica, M.D., James Michael Odor, M.D., 
and the Muskogee Regional Medical Center.  This evidence is 
remarkable for a March 1972 report of recurrent low back pain 
in the records from Dr. Eggenberg.  A January 1973 clinical 
record documents treatment for what was diagnosed as low back 
strain after falling while running.  A history of weak back 
muscles was noted as well as use of a back brace.  
Radiological study showed sacralization of L5.  

A June 1980 report from Dr. Murphy shows that the veteran 
sought treatment for complaints of back pain dating to two 
days before.  He reported that he had been treated for 
similar back pain eight years before with ultrasound, and 
that the pain went away by itself.  The diagnosis was 
probable herniated intervertebral disc.   

Records from Dr. Payne show that in June 1980 the veteran was 
noted to have a transitional vertebrae at L5-S1 with almost 
complete fusion of the tranverse processes of the L5 
vertebrae to the sacrum.  That same month, the veteran 
underwent a lumbar laminectomy with excision at the L5-S1 
disc.  In August 1981, the veteran again sought treatment for 
back pain after lifting a hoist at work.  That same month, he 
underwent a laminectomy at L4-5 and L5-S1, and fusion from L4 
to S1.  In November 1988 the veteran sought treatment for 
complaints of back pain sustained while lifting a bucket of 
oil at work.  He was diagnosed with spinal stenosis at L3-4 
and L4-5, foraminal stenosis, left, at L4-5 and L5-S1, flail 
back syndrome and status post fusion L3 to sacrum.  

Records from Dr. Murphy show that in January 1989, the 
veteran underwent a decompressive laminectomy, and in March 
1991 he underwent surgery that included repair of a failed 
fusion and insertion of EBI bony stimulator. 

In a letter, dated in January 1994, Dr. Payne indicated that 
the veteran had requested a letter stating that he started 
having back difficulty in December 1968 and that he had 
increasing difficulty due to that condition in 1974.  Dr. 
Payne stated, I do not have any history in my record 
indicating these injuries, however, your statement that that 
is when it occurred will be incorporated into my chart dated 
as of January 4, 1994.  Dr. Payne further stated, I can 
say from the orthopedic standpoint that it would not be 
unusual or out of the ordinary for somebody to have a pre-
existing back injury or disc abnormality prior to the 
ruptured disc for which I treated you in June 1980.

Records from Richard L. Pentecost, dated in November 1994, 
show that the veteran underwent a lumbar myelogram and that 
the diagnoses included L3-4 cauda equina syndrome and 
nonunion of L2-3 and L3-4. 

Records from Dr. Odor show that in March 1995, the veteran 
was diagnosed with a failed lumbar fusion and lumbar 
pseudoarthritis.  That same month, he underwent surgery for 
hardware removal and refusion at L2-3 and L3-4.
 
The veteran was afforded a VA examination of his spine in 
March 1997.  A review of that examination report shows that 
the examiner reviewed the veterans C-file and noted the 
relevant medical history.  The examiner also recorded the 
veterans assertions that, contrary to the entries in his 
service medical records, he did not have a back injury prior 
to service.  The impressions were status multiple operative 
procedures for disc and fusion of the lumbar spine with 
residual radiculopathy, symptomatic, and meralgia 
paresthetica right lower extremity, symptomatic.  The 
examiner noted that the veteran had been found to have a 
transitional lumbosacral vertebrae during service, and stated 
that there is clear medical evidence that the veterans back 
disability was aggravated during service.  However, the 
examiner stated that there had been no permanent increase in 
severity beyond the natural progress of the disorder.  The 
examiner explained that had there been any worsening of the 
veterans back pathology it would have been found prior to 
the time he was separated from service.  The examiner further 
stated that the veterans back symptoms sustained during 
service did not render him more susceptible to subsequent 
symptomatic manifestations. 

A review of the veterans transcripts from his testimony, 
given in May 1994 and October 1998, shows that he contends 
that he did not have back disability prior to service.  In 
support of his claim, he argues that he received treatment 
for complaints of back disability shortly after his first 
period of active duty.  

In a statement received in October 1998, the veterans mother 
asserted that the veteran did not have a back disorder prior 
to his service.

Finally, the Board notes that the RO contacted the Johnston 
County Memorial  Hospital (JCH) in December 1996 and 
requested copies of records of any treatment that the veteran 
may have received in 1967.  In January 1997, JCH replied that 
it was their policy not to retain such records beyond five 
years.  In addition, the RO contacted the veterans high 
school in November 1996 and requested verification as to 
whether or not he ever played football in high school.  That 
same month, the principal replied that records indicated that 
the veteran was enrolled in physical education, but that 
there was no record of him being involved in football. 

Analysis

The Board first notes that service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.   In addition, if a condition noted during 
service is not shown to be chronic, then generally a 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  For purposes of the present case, the 
Board further observes that congenital or developmental 
defects are not diseases or injuries within the meaning of 
applicable legislation for disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9 (1998); Monroe v. Brown, 4 Vet. 
App. 513, 514-515 (1993).

Turning to the record, service medical records show that the 
veteran was noted to have sacralization, and post-service 
records support this as well.  Sacralization is a congenital 
anomaly in which the fifth lumbar vertebra is fused to the 
sacrum in varying degrees.  Thibault v. Brown, 5 Vet. 
App. 520, 521 (1993) (citing Webster's Medical Desk 
Dictionary 629 (1986)). 

The Board next turns to the possibility that the veteran may 
have aggravated his sacralized vertebrae while on active 
duty, and that service connection is therefore warranted 
under VAOPGCPREC 82-90 (July 18, 1990); 56 Fed. Reg. 45711 
(1990) (originally issued as VA Gen. Couns. Prec. 1-85 (Mar. 
5, 1985)).  Significantly, however, while this General 
Counsel opinion provides authority to grant service 
connection for the aggravation of a preexisting familial or 
hereditary disease, that opinion does not lift the regulatory 
bar precluding grants of service connection for congenial or 
developmental defects.  As 38 C.F.R. §§ 3.303(c) and 4.9 
clearly provide that service connection may not be granted 
for congenital defects, the Board finds that service 
connection for aggravation of the veterans sacralized 
vertebrae is barred as a matter of law.  

Next, the Board must consider whether a separate back disease 
or injury was otherwise incurred in or aggravated by the 
veterans service.  In other words, the remaining analysis 
will not consider the sacralization at L5, but is directed 
solely to the question of whether a separate non-congenital 
back disorder was first manifested during service or, if such 
a non-congenital back disorder preexisted service, whether it 
was aggravated by the veterans service.  

Turning first to the aggravation of a preexisting disorder 
theory of recovery, it appears that the RO has denied the 
veterans claim on the basis that he had a preexisting back 
disorder which was not aggravated by his periods of military 
service.  However, the veteran has advanced a contention to 
the effect that he did not have a preservice back disorder 
and that anything to that effect which he may have reported 
over the years was said to impress people.  

As a general rule, a veteran is presumed to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  Further, history of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception.  38 C.F.R. § 3.304(b). 

In determining whether the presumption of soundness applies 
to this veteran, the Board must first determine whether a 
back disorder was noted at the time of entry into service.  
See 38 C.F.R. § 3.304(b).  The Court has affirmed that the 
term "noted" denotes only such conditions as are recorded in 
examination reports, and that a history of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994).  In this case, although 
the veterans report of medical history accompanying his 
enlistment examination indicates that the veteran reported 
that he had received hospital treatment for back pain, and 
that he had had recurrent back pain and worn a brace or back 
support, the enlistment examination itself does not state 
that the veteran had a back disorder, and a clinical 
evaluation performed at the time of the examination showed no 
abnormalities of his spine or musculoskeletal system.  
Accordingly, the Board finds that a back disorder was not 
"noted," as defined by 38 U.S.C. § 3.304(b), at entry on his 
period of service.

Under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the 
presumption of soundness may be rebutted by clear and 
unmistakable evidence that an injury or disease existed prior 
to service.  In this case, as stated previously, in his March 
1968 report of medical history the veteran reported that he 
had received treatment for back pain from Dr. Bell at the 
Johnston County Hospital prior to service, and that he had a 
history of recurrent back pain and that he had worn a brace 
or back support.  The SMRs also show that in December 1968, 
the veteran reported that he had suffered a strained back 
while playing high school football.  The impression was old 
trauma, right, sacroiliac joint, mild.  With regard to this 
issue, the Board also notes that the veterans mother has 
stated that the veteran did not have a back disorder prior to 
service, and that the RO was unable to verify either the 
veterans participation in high school football or his 
treatment at Johnston County Hospital prior to service.

The Board notes that there are no records of medical 
treatment, or a diagnosis, involving a back disorder that are 
dated prior to service.  In addition, the veteran has not 
been shown to have medical expertise such that he was 
competent to diagnose his own condition.  His verbal accounts 
of a back injury, without more, are an insufficient basis to 
find that he had a preexisting back disorder.  See Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (veterans written 
statement that he had a preexisting psychiatric disorder is 
an insufficient basis for Boards finding that his 
psychiatric disorder preexisted service).  Accordingly, the 
Board finds that there is no basis under the pertinent 
regulation to find a preexisting back disorder, see Miller v. 
West, 11 Vet. App. 345 (1998), and that the presumption of 
soundness is not rebutted by clear and unmistakable evidence 
that the veteran suffered from a preexisting non-congenital 
back disorder prior to his entry into service in March 1968.  
The question now becomes whether a chronic non-congenital 
back disorder was incurred during service. 

Service medical records show that the veteran was diagnosed 
with mild paravertebral spasm in December 1968.  X-rays taken 
at that time revealed the aforementioned sacralized 
vertebrae, with no other abnormalities noted.  The veterans 
back spasms appear to have been an acute condition, as 
evidenced by the absence of any other treatment for back 
symptoms during the approximately 18 months of his first 
period of service, and the absence of a notation of a back 
condition in the veterans July 1971 separation examination 
report.  Although the veteran was treated for back pain 
between his first and second periods of service, in March 
1972 and January 1973, the first competent diagnosis of a 
chronic back disorder is dated in June 1980.  This is 
approximately 4½ years after separation from the veterans 
second period of service, and 11½ years after the sole 
inservice treatment for back symptoms.  In addition, the 
Board notes that the veterans medical board reports, dated 
in September 1975, are silent as to back symptoms.  Moreover, 
the veteran did not mention any back problems when he filed a 
claim for VA compensation for knee disability in July 1977. 

Finally, the Board has considered Dr. Paynes statement that 
it would not be unusual or out of the ordinary for 
somebody to have a pre-existing back injury or disc 
abnormality prior to treatment for a ruptured disc, as the 
veteran had in June 1980.  The Board notes, however, that the 
probative value of Dr. Paynes statement is weakened by the 
fact that it is speculative, and that it is not shown to have 
been based on a review of service medical records.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993).  Dr. Payne did not 
cite to any clinical findings which indicate that the veteran 
actually had a pre-existing back injury or disc abnormality 
prior to June 1980.  In fact, Dr. Payne stated that he did 
not have any history in his records indicating such injuries.  
The Board further notes that Dr. Payne did not state that the 
veteran had a back injury or abnormality prior to June 1980 
that is related to any incident during service.  

Given the foregoing weaknesses in Dr. Paynes statements, the 
Board finds that the probative value of his opinion is 
outweighed by the other medical evidence of record, to 
include the inservice evidence of a congenital back disorder, 
the lack of a diagnosis of a non-congenital chronic back 
disorder during service (or for many years thereafter), the 
evidence of the at least two intercurrent back injuries (in 
1980 and 1988) and at least five intercurrent back surgeries.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the instant claim, and that service 
connection for back disability is not warranted.

In reaching this decision the Board considered the veterans 
statements and testimony that he has a back disorder that is 
related to his service.  However, although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992). 

The Board also recognizes that the evidence of record 
includes a lay statement from the veterans mother.  To 
whatever extent such statement is offered to establish that 
the veteran currently has a back disorder which is related to 
his service, her statement also does not constitute 
competent, and hence, probative evidence with respect to the 
issue under consideration.  As a lay person without medical 
expertise, she is not qualified to offer evidence that 
requires medical knowledge such as a diagnosis or opinion as 
to the cause of a disability.  See Espiritu, supra; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Conclusion

To summarize, the veterans sacralization at L5 is not a 
disability for which VA compensation may be awarded.  38 
U.S.C.A. §§ 3.303(c), 4.9.  With regard to a back disorder 
other than sacralization at L5, the preponderance of the 
evidence is against a finding that such a separate back 
disorder was first manifested during either of the veterans 
periods of active military service and also against a finding 
that such a separate back disorder is otherwise related to 
service.  Even if the Board assumes that some of the back 
symptomatology noted during service was due to a back 
disorder separate from the sacralization at L5, such separate 
back pathology during service is shown to have been acute in 
nature as demonstrated by the lack of a continuity of 
symptoms for considerable periods of time after the inservice 
back complaints. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellants claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
